Citation Nr: 0628176	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-41 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for post-
operative residuals of an excision of a fibrocaseous 
granuloma, left lower lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from October 1951 to June 
1952 and from January 1954 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While in service, a thoracotomy with excision of a 1.5 
centimeter granulomatous lesion from the lateral basilar 
segment of the left lower lobe was performed.  See April 1958 
service medical record.  Service connection was established 
for the veteran's post-operative residuals by a May 1972 
rating decision and a 10 percent disability rating was 
assigned for his residual tender scar.  No post-operative 
residuals, as manifested by a respiratory condition, were 
found and a noncompensable rating was assigned for that 
aspect of the condition.  See March 1976 rating decision.  

In October 2003 the veteran filed a claim for an increase for 
his lung condition and he was afforded a VA examination.  The 
January 2004 pulmonary function testing resulted in findings 
of mild restriction.  The January 2004 VA respiratory 
examination report shows the examiner felt the veteran's 
shortness of breath could be due to his heart disease and not 
from the resection of a pulmonary nodule in service.  
However, the examiner did not have the veteran's treatment 
records in connection with his nonservice-connected heart 
disability for review, thus lessening the probative value of 
the opinion.  

The September 2005 hearing transcript reflects the veteran 
testified to treatment from a private medical provider (to 
include for the symptoms he asserts are due to his service-
connected disability).  Reasonable efforts should be made to 
obtain these records and, afterward, another VA examination 
should be scheduled for the examiner to determine whether the 
veteran's pulmonary function restrictions are due to his 
service-connected lung disability or from his nonservice-
connected heart condition.  See also Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a non-
service-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability).

Finally, the record indicates the veteran was notified by 
letter in December 2003 of the evidence necessary to 
establish his claim, the evidence VA would obtain and the 
evidence for which he was responsible.  However the letter 
did not request that he submit any evidence he had in his 
possession or inform him of the criteria for any potential 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2005).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
the veteran is properly notified of the 
evidence needed to substantiate his 
increased rating claim, to include 
notification regarding potential 
effective dates and a request to submit 
any evidence in his possession.

2.  Request the veteran submit release 
forms for private medical providers 
from whom he receives treatment, to 
include a hospitalization in 1996 at a 
private medical facility and treatment 
records from Union Medical Center, and 
then make reasonable efforts to obtain 
the identified medical records.

3.  Schedule the veteran for a VA 
respiratory examination to determine the 
current nature and extent of his post-
operative residuals of an excision of a 
fibrocaseous granuloma, left lower lobe.  
Included in the report should be a 
determination as to which symptoms are 
medically attributable to the veteran's 
service-connected lesion excision and 
which symptoms are medically attributable 
to non-service connected conditions (to 
include heart condition).  If the 
examiner cannot medically attribute any 
symptoms to either the veteran's service-
connected disability or to other non-
service connected conditions with any 
degree of medical certainty, that should 
be so indicated.  The claims file should 
be made available to the examiner for 
review.  

4.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since January 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



